Title: From Alexander Hamilton to John Kean, 8 March 1792
From: Hamilton, Alexander
To: Kean, John



Sir
Treasury DepartmentMarch 8. 1792.

I have desired the Treasurer to transmit to the Bank of the United States a bill or bills on the Bank of New York for the sum of one hundred thousand dollars, which are to be passed, to the credit of the United States.
It is to be understood that the Bank of the United States are to receive the amount in their own notes or in specie at the option of the Bank of New York.
I am, Sir,   Your most obedt. servant
Alexander Hamilton
John Kean Esq.
Cashier of the Bank of the United States.
